Title: 1780. January. 11th. Tuesday.
From: Adams, John
To: 


       Arrived at Burgos. We came from Sellada el Camino, 4 Leagues. We had Fog, and Rain and Snow, all the Way, very chilly, and raw. When We arrived at the Tavern, (which is the best in the City, as I am informed, and my Servant went to examine the others,) We found no Chimney. A Pan of Coals in a Chamber without a Chimney was all the Heat We could get. We went to view the Cathedral, which is ancient and very large. The whole Building is supported upon four grantPillars, the largest I ever saw. Round the great Altar are represented our Saviour from the Scene of his Agony, on the Mount, when an Angel presents him the Cup, to his Crucifixion, between 2 thieves, his Descent from the Cross and his Ascention into Heaven. The Chapells round the great Altar are the largest I have seen.
       Round the Altar, the several Stages are represented. 1. The Agony in the Garden. 2. Carrying the Cross. 3d. Crucifixion between 2 Thieves. 3. Descent. 4. Ascention.
       There is no Archbishop, at Burgos. There was one, which made five, but the King abolished it, and now there are but 4, in the whole Kingdom. There is a Chapell of Saint Iago.
       Went into three Booksellers Shops, to search for a Chart or Map of Spain, but could find none, except a very small and erroneous one in a Compendio of History of Spain.
       It is five and Twenty Years that I have been, almost constantly, journeying and voyaging, and I have often undergone severe Tryals, great Hardships, cold, wet, heat, fatigue, bad rest, want of sleep, bad nourishment, &c. &c. &c. But I never experienced any Thing like this Journey.—Every Individual Person in Company has a great Cold. We go along barking, and sneezing and coughing, as if We were fitter for an Hospital than for Travellers, on the Road.
       My Servant and all the other Servants in Company, behave worse than ever I knew servants behave. They are dull, inactive, unskillfull. The Children are sick, and in short my Patience was never so near being exhausted as at Present.
       Mr. Thaxter is as shiftless as a Child. He understands no Language, neither French nor Spanish, and he dont seem to think himself obliged to do any Thing, but get along, and write his Journal.—In short, I am in a deplorable situation, indeed.—I know not what to do.—I know not where to go.
       From this Place We go to Monasterio, which is four Leagues, from thence to Berebiesca Briviesca, which is four more, from thence to Santa Maria del Courbo, which is two more, from thence to Courbo, which is one, thence to Pancourbo which is two, where the Road parts, to Vitoria and to Bilbao.
       
     
      Burgos
      
      
     
     
      Monasterio
      4.
      
     
     
      Berebiesca
      4.
      
     
     
      S.M. del Courbo
      2
      
     
     
      Courbo
      1
      
     
     
      Pancourbo
      2
      
     
     
      
      13.
      Leagues to the Parting of the Roads.
     
    
   I have taken a Walk about the Town a little. A River runs directly through the Town, and there are several Bridges over it. There is a great Number of Monasteries in it. There is an old ruined Castle on a Hill. But I have not had time to see much. There is a little Appearance of Business, here. Some Trades.
       Upon my Inquiry after the Religious Houses in Burgos, our Guide went out and procured me the following Information.
       
     
      Combentos de Fraires
     
     
      Franciscos
      1.
     
     
      La Trinidad
      1.
     
     
      Benitos
      1.
     
     
      Augustinos
      2
     
     
      Dominicos
      1.
     
     
      Mercenarios
      1.
     
     
      Carmelitos
      1
     
     
      
      8
     
    
   
       
     
      Combentos de Monjas
     
     
      Sta. Dorotea Agustinas
      1.
     
     
      Sta. Franciscas
      2
     
     
      Carmelitas
      1
     
     
      Agustinas
      1
     
     
      Trinitarias
      1
     
     
      Bernardas
      2
     
     
      Benitas
      1
     
     
      Calatrabas
      1
     
     
      Sn. il de fonso
      1
     
    
     
     
      Parroquias 15
     
     
      Cathedral y St. Iago de la Capilla
      2
     
     
      St. Nicolas
      1
     
     
      Sn. Roman
      1
     
     
      La Blanca
      1
     
     
      Bejarua
      1
     
     
      Sn. Martin
      1
     
     
      Sn. Pedro
      1
     
     
      Sn. Cosmes
      1
     
     
      Sn. Lesmes
      1
     
     
      Sn. Esteban
      1
     
     
      Sn. Gil
      1
     
    
    
     
      Total.
     
     
      De Monjas
      10
     
     
      Frailes
      8
     
     
      Parroquias
      15
     
     
      
      33.
     
    
     We passed through several Villages, this day and rode along a River, and arrived at Bribiesca. The Country a little more hilly than for some time past. But it has a naked and poor Appearance.
      